DETAILED ACTION
This is responsive to the application filed 01 October 2019.
Claims 1-6, 8-11, 21 and 23-31 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites:
recording, after outputting the response voice, the response mode corresponding to the response voice as a last response mode; and wherein the step of outputting a response voice according to a preset response rule comprises: searching the last response mode in a pre-stored list of response modes, determining a response mode after the last response mode in the list as a current response mode, and outputting the 
It is unclear how the last response mode which is determined and recorded after outputting the response voice may be used in the step of outputting the response voice. In other words, the last response mode is unknown/undetermined when the response voice is outputted and can therefore not be used in the process of outputting the response voice.
Further, in lines 8-9, the limitation “the response voice corresponding to the current response mode” lacks proper antecedent basis in the claim.
Also, in lines 12-13, the limitation “the response voice corresponding to the target response mode” lacks proper antecedent basis in the claim.
In general, the metes and bounds of claim 4 are indefinite.
Claim 26 suffers from similar deficiencies and is likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 11, 21, 23, 25 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
In claims 1, 11, 21 and 23, the limitations determining whether the voice information contains a wake-up word and if so, outputting a response voice according to 
That is, other than reciting an “intelligent device” (claim 1), a “voice response apparatus, applicable to an intelligent device” comprising modules (claim 11), an “intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes” (claim 21), a “non-transitory computer-readable storage medium for storing executable program codes” (claim 23), nothing in the claims precludes the steps from practically being performed in the mind. For example, a person may determine whether a user’s speech contains a particular keyword and if so, utter a message according to a rule.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – an “intelligent device” (claim 1), a “voice response apparatus, applicable to an intelligent device” comprising modules (claim 11), an “intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes” (claim 21), a “non-transitory computer-readable storage medium for storing executable program codes” (claim 23) which are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that they amount to no more than mere instructions to apply 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above, the claims recite the additional limitations of an “intelligent device” (claim 1), a “voice response apparatus, applicable to an intelligent device” comprising modules (claim 11), an “intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes” (claim 21), a “non-transitory computer-readable storage medium for storing executable program codes” (claim 23). However, these are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (see Applicant’s specification page 19, line 3 to page 20, line 8 and page 21, lines 1-16). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claims also recite the additional element “displaying the determined related sample sentence”. This limitation represents the extra-solution 
The dependent claims, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. 
The dependent claims recite:
wherein the step of outputting a response voice according to a preset response rule comprises: determining a current time and news voice that corresponds to the current time; and outputting the response voice and the news voices or checking whether a current time period is associated with a voice for a marked event, and if so, outputting the response voice and the voice for the marked event
wherein the step of outputting a response voice according to a preset response rule comprises: selecting randomly a response mode from at least two preset response modes, and outputting the response voice corresponding to the selected response mode; or determining a current time, determining a response mode associated with the 
The additional recited limitations further narrow the steps of the independent claims without however providing “a practical application of” or "significantly more than" the underlying “Mental Processes” abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8, 11, 21, 23-24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2015/0012279).
Claim 1:
Kim discloses a voice response method, applicable to an intelligent device, comprising: 
receiving voice information sent by a user; determining whether the voice information contains a wake-up word (“the electronic device 140 receives an input sound by the sound sensor 270, at 1410. Then, the electronic device 140 detects a target keyword from the input sound based on a keyword detection model”, [0088]); and 
if so, outputting a response voice according to a preset response rule (“Upon detection of the target keyword, … an acknowledgement sound is output based on the Ack sound data associated with the detected target keyword”, [0089], see also “when the electronic device 140 detects the target keyword "HEY ASSISTANT," it performs the function "ACTIVATE VOICE ASSISTANT" and generates an acknowledgement sound "MAY I HELP YOU?" in a voice tone”, [0076]).
Claim 2:
Kim discloses the method of claim 1, wherein the step of determining whether the voice information contains a wake-up word comprises: inputting the voice information into a pre-stored model for recognition, wherein the model is obtained by learning samples of voice information comprising the wake-up word; and determining whether the voice information contains a wake-up word according to a result of the recognition ([0032]-[0033]).
Claim 6:
Kim discloses the method of claim 1, wherein the step of outputting a response voice according to a preset response rule comprises: determining a current time and news voice that corresponds to the current time (weather information) and is sent by the cloud server; and outputting the response voice and the news voices or checking whether a current time period is associated with a voice for a marked event, and if so, outputting the response voice and the voice for the marked event (“The electronic device 140 may then access weather information through the communication network 150 based on GPS (Global Positioning System) information of the electronic device 140, and display received weather information on the display screen 310. In addition, the electronic device 140 may also output the weather information by converting a text message "It's sunny in San Diego and the temperature is 74 degrees" to speech with the voice tone "FEMALE VOICE 2"”, [0087]).
Claim 8:
Kim discloses the method of claim 6, further comprising: receiving update information sent by the cloud server, the update information comprising a time period and an associated voice for a marked event (text message); and adjusting a voice for a marked event stored on the intelligent device with the update information (“The electronic device 140 may then access weather information through the communication network 150 based on GPS (Global Positioning System) information of the electronic device 140, and display received weather information on the display screen 310. In addition, the electronic device 140 may also output the weather information by converting a text message "It's sunny in San Diego and the temperature is 74 degrees" to speech with the voice tone "FEMALE VOICE 2"”, [0087]).
Claim 11:
Kim discloses a voice response apparatus, applicable to an intelligent device (Fig. 2 and [0039]), comprising modules for performing the steps of process claim 1 as shown above.
Claim 21:
Kim discloses an intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes (Fig. 2 and 
Claims 23-24 and 28-29:
Kim discloses a non-transitory computer-readable storage medium for storing executable program codes ([0104]) that, when executed, carry out the voice response method of claims 1-2, 6 and 8 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0012279) in view of Mixter et al. (US PGPub 2017/0025124).
Claim 3:
Kim discloses the method of claim 1, but does not explicitly disclose wherein the step of outputting a response voice according to a preset response rule comprises: selecting randomly a response mode from at least two preset response modes, and outputting the response voice corresponding to the selected response mode; or determining a current time, determining a response mode associated with the current 
In a method similarly outputting a response voice, Mixter discloses wherein the step of outputting a response voice comprises: selecting randomly a response mode from at least two preset response modes, and outputting the response voice corresponding to the selected response mode; or determining a current time, determining a response mode associated with the current time from a preset correspondence between time periods and response modes, and outputting the response voice corresponding to the determined response mode (“in response to a hotword voice input to awaken the electronic device 190, the electronic device 190 generates and presents (e.g., outputs) a voice greeting that includes the first user's name (e.g., "Hello David," "Good morning Mary")”, [0145] where time has to be determined in order to ascertain that it is morning, see also “the voice-activated electronic devices 190 respond to voice commands by: generating and providing a spoken response to a voice command (e.g., speaking the current time in response to the question, "what time is it?")”, [0042]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining a current time, determining a response mode associated with the current time from a preset correspondence between time periods and response modes, and outputting Kim’s response voice corresponding to the determined response mode in order to provide dynamic greetings based on the time of 
Claim 5:
Kim in view of Mixter discloses the method of claim 3, further comprising: receiving information for adjusting response modes sent by a cloud server; and adjusting a response mode configured on the intelligent device with the information for adjusting response modes (Kim, [0037]).
Claims 25 and 27:
Kim in view of Mixter discloses an intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes (Kim, Fig. 2 and [0039], see also [0104]) that, when executed, cause the processor to perform the steps of  process claims 3 and 5 as shown above.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0012279) in view of Nishikawa (US PGPub 2016/0049150).
Claim 9:
Kim discloses the method of claim 1, but does not explicitly disclose wherein after the step of outputting a response voice according to a preset response rule, the method further comprises: determining the response voice as a noise to the intelligent device when the intelligent device receives the response voice; and eliminating the noise.
when audio is output from the speaker 15, the speech signal acquired by the speech acquisition unit 201 includes not only the speech spoken by the user, but also an echo component made up of the audio output from the speaker 15. For this reason, when speech recognition is conducted on the basis of speech signal that includes an echo component, there is a risk that the speech recognition may not be conducted accurately. Accordingly, the echo component made up of output audio information generated by the output audio generator 208 is removed from the speech signal acquired by the speech acquisition unit 201”, [0042]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining Kim’s outputted response voice as a noise to the intelligent device when the intelligent device receives the response voice; and eliminating the noise in order to improve speech recognition of the user’s voice by removing the echo generated by the response voice (see Nishikawa, [0106]).
Claim 30:
Kim in view of Nishikawa discloses an intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes (Kim, Fig. 2 and [0039], see also [0104]) that, when executed, cause the processor to perform the steps of  process claim 9 as shown above.

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0012279) in view of Mulherkar (USPN 10,365,887).
Claim 10:
Kim discloses the method of claim 1, wherein before the step of receiving the voice information sent by the user, the method further comprises: acquiring ambient sound information in the surroundings (“the sound sensor 270 may continuously receive the input sound stream”, [0044]); and wherein after the step of outputting a response voice according to a preset response rule, the method further comprises: receiving new voice information sent by the user (“outputs the acknowledgement sound "MAY I HELP YOU?" in the voice tone of "FEMALE VOICE 2." In response, a user 1310 may perform various operations through the voice assistant application by speaking voice commands”, [0086]) and analyzing the new voice information ([0087]). Kim does not explicitly disclose where the new voice information analyzing comprises determining target ambient sound information from the ambient sound information, wherein a time interval between the target ambient sound information and the new voice information is in a preset range; merging the new voice information and the target ambient sound information to merged voice information; and sending the merged voice information to the cloud server for analysis.
In a method similarly analyzing new voice information sent by a user, Mulherkar discloses where the new voice information analyzing comprises determining target ambient sound information from the ambient sound information, wherein a time interval between the target ambient sound information and the new voice information is in a preset range; merging the new voice information and the target ambient sound the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104) ... audio data received by the device 110 may be stored in a buffer of the device 110 such that, when keyword audio data is recognized by the device 110, all of the audio data within the buffer is from a timeframe within the threshold time frame. The captured audio data is sent to the server 120 (illustrated as 106)”, col. 17, lines 20-47).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining target ambient sound information from the ambient sound information, wherein a time interval between the target ambient sound information and the new voice information is in a preset range; merging the new voice information and the target ambient sound information to merged voice information; and sending the merged voice information to the cloud server for analysis “to capture audio received prior to recognition and receipt of the keyword audio” in order to improve recognition result by providing context (see Mulherkar, col. 3, lines 47-56).
Claim 31:
Kim in view of Mulherkar discloses an intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes (Kim, Fig. 2 and [0039], see also [0104]) that, when executed, cause the processor to perform the steps of  process claim 10 as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US PGPub 2016/0267913) discloses a device detects a wake-up keyword from a received speech signal of a user by using a wake-up keyword model, and transmits a wake-up keyword detection/non-detection signal and the received speech signal of the user to a speech recognition server. The speech recognition server performs a recognition process on the speech signal of the user by setting a speech recognition model according to the detection or non-detection of the wake-up keyword. 
Guha et al. (US PGPub 2015/0112690) discloses systems and methods for a low-power, hands-free voice triggering of a main processing complex of a computing system to wake from a suspended state. An always-on voice activity detection module samples output received from a microphone in the computing system and determines whether a portion of the sampled output potentially contains a triggering keyphrase. A special purpose audio processing engine is turned on to confirm the presence of the triggering keyphrase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657